UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

        v.
                                                          18-CR-57
 DARRYL M. GREENE,                                        DECISION AND ORDER

               Defendant.



       On July 2, 2019, a jury convicted the defendant, Darryl M. Greene, on one count

of conspiracy and two counts of attempted possession of a controlled substance with

intent to distribute it. See Docket Item 160 at 128-129. More specifically, the jury

convicted Greene of conspiring to possess with intent to distribute, and to distribute, 500

grams or more of cocaine; attempting to possess with intent to distribute a kilogram

package of cocaine on July 27, 2017; and attempting to possess with intent to distribute

a half-kilogram package of cocaine on August 3, 2017. See id. at 81, 98-99, 128-129.

Shortly after he was convicted, Greene submitted a document to the Court, pro se,

complaining about his trial counsel. As a result, on September 6, 2019, the Court

appointed a new attorney to represent Greene. See Docket Item 155.

       On November 15, 2019, new counsel moved for a judgment of acquittal under

Federal Rule of Criminal Procedure 29 or, in the alternative, a new trial in the interest of

justice under Federal Rule of Criminal Procedure 33. Docket Item 163. On December

6, 2019, the government responded, Docket Item 164, and on December 12, 2019,

Greene replied, Docket Item 165. On December 20, 2019, this Court heard argument.

See Docket Item 166.
       Because the evidence was more than sufficient to convict, Greene’s motion for a

judgment of acquittal is denied. Moreover, because Greene has established neither

that his trial counsel was ineffective nor that any of his attorney’s alleged errors at trial

might have impacted the jury verdict, his motion for a new trial is denied as well.


                                           FACTS


       In July 2017, the United States Postal Service obtained a warrant to search a

suspicious package addressed to David Hodge. Docket Item 158 at 69-71. Inside the

package, investigators found approximately a kilogram of cocaine wrapped in two

smaller equal parcels. Id. at 75-77, 89. The investigators replaced the real cocaine with

sham cocaine and delivered the package under surveillance. Id. at 78-80.

       Hodge, who had been anxiously waiting for the package, accepted delivery. Id.

at 171-72. A short time later, Hodge gave the package to Greene, who had arrived at

Hodge’s residence driving a black GMC. Id. at 172-73. Drug Enforcement

Administration (“DEA”) officers then stopped the vehicle, recovered the package, and

arrested Greene. Id. at 174. Hodge was arrested as well. Id. at 178-79.

       Both Hodge and Greene gave the DEA consent to search their cell phones. Id.

at 183-84. Greene also consented to a videotaped interview, during which he told the

DEA that he did not know what was in the package but that he simply was doing a favor

for Hodge by taking the package from him. Id. at 181-82; Government Exhibit 7.

       About a week later, on August 3, 2017, the authorities intercepted a second

package, this one addressed to “W. Greene” at the address where defendant Greene

lived: 1631 Hertel Avenue in Buffalo, New York. Docket Item 159 at 34-35. Again, the



                                               2
United States Postal Service obtained a warrant and searched the package. Docket

Item 157 at 5-6. This time, investigators found a half-kilogram of cocaine. Id. at 6.

       Both packages came from San Diego, California, with the sender listed as David

Anderson. Docket Item 158 at 14-15, 71-72. Records from both Hodge’s and Greene’s

cell phones included several text messages with a San Diego phone number. Docket

Item 159 at 14-17. Those text messages discussed the delivery of the packages and

included tracking information. Id. at 28-29, 32-33.

       Text messages from Greene’s phone to the San Diego phone number also

addressed the need to keep their conversations discreet:

              You write, you open when you talk. And when I ask you to
              relax you get an attitude and go harder about what you trying
              to find out. It’s like you don’t have a discreet button when
              you talk. We don’t know who listen in, conversation are too
              open. Like we don’t know any better. Need to change that.

              ...

              Open conversations in that manner should never be the
              phone. Look at the down fall of others (in my case, phone
              conversations) and you still not hearing what I’m saying.

              ...

              I’m the dummy with one line, but you the dummy for talking
              reckless on my one line. It would matter, if I had 10 lines
              you still reckless with your conversation.

Government Exhibit 4a.

                                      DISCUSSION


I.     RULE 29


       A defendant seeking a judgment of acquittal faces a heavy burden. A court can

grant a Rule 29 motion only if no rational jury could have found beyond a reasonable

                                            3
doubt that the defendant was guilty. See United States v. Cacace, 796 F.3d 176, 191

(2d Cir. 2015). Stated another way “[a] court may enter a judgment of acquittal only if

the evidence that the defendant committed the crime alleged is nonexistent or so

meager that no reasonable jury could find guilt beyond a reasonable doubt.” See

United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999) (quoting United States v.

White, 673 F.2d 299, 301 (10th Cir. 1982)).

      Here, the evidence was more than sufficient to convict. A short time after the first

package of sham cocaine was delivered to Hodge, Greene drove to Hodge’s residence

and Hodge gave him the package. Indeed, Greene was in possession of the package

when investigators stopped his car and arrested him a few minutes later. Moreover, a

similar package was addressed and delivered to the building where Greene lived, with

“W. Greene” as the addressee. And cell phones that Greene admitted were his

contained text messages with tracking information related to both packages.

      That evidence was more than enough to convince a reasonable jury beyond a

reasonable doubt that Greene was guilty. Greene claims that he was unaware of the

contents of the package, but the text messages with the tracking numbers suggest

otherwise. Especially because there rarely is direct evidence of intent, see United

States v. Crowley, 318 F.3d 401, 409 (2d Cir. 2003), a reasonable jury might well infer

that Greene knew exactly what the mailed packages contained. And while the second

package was addressed to “W. Greene”—a different first initial than the defendant’s—

the fact that it was addressed to the place where Greene lived, together with the related

tracking information on Greene’s phone, provided enough connection to convict Greene

with respect to that package as well.



                                              4
         In sum, there was strong evidence connecting Greene to both packages and

therefore to a narcotics conspiracy. The fact that Greene now asserts that he did not

know what the packages contained—a refrain that is not uncommon from defendants

who were caught red-handed—does not mean that the jury had to accept that assertion.

Because a reasonable jury might well have found—and indeed did find—beyond a

reasonable doubt that Greene was guilty of all three crimes charged, his Rule 29 motion

is denied.


II.      RULE 33

         A court may grant a new trial under Federal Rule of Criminal Procedure 33 “if the

interest of justice so requires.” Fed. R. Civ. P. 33(a). Rule 33 confers broad discretion

on a trial court to avert a miscarriage of justice, see United States v. Sanchez, 969 F.2d

1409, 1413 (2d Cir. 1992), and a defendant may raise a claim of ineffective assistance

of counsel under Rule 33, see United States v. Brown, 623 F.3d 104, 113 n.5 (2d Cir.

2010).

         In his Rule 33 motion, Greene claims that his counsel was ineffective in several

ways. First, trial counsel used his opening statement to attack Hodge, expecting the

government to call Hodge as a witness. The government did not call Hodge, however,

and defense counsel could not find Hodge to subpoena him to testify during the trial.

Greene argues that his trial attorney’s assumption that the government would call

Hodge, together with the failure to subpoena Hodge prior to trial, constituted ineffective

assistance. Greene also argues that his attorney was ineffective in failing to ask for the

redaction of prejudicial statements made during Greene’s interview, as well as in failing

to object to other inadmissible evidence.


                                              5
       “A defendant seeking to overturn a conviction on the ground of ineffective

assistance of counsel bears a heavy burden.” United States v. Gaskin, 364 F.3d 438,

468 (2d Cir. 2004). First, the defendant must demonstrate that his attorney’s

performance “fell below an objective standard of reasonableness.” Strickland v

Washington, 466 U.S. 668, 687-88 (1984). In this regard, “a reviewing court must

‘indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be considered

sound [legal] strategy.’” Gaskin, 364 F.3d at 468 (alteration in original) (internal

quotation marks omitted) (quoting Strickland, 466 U.S. at 689). If the defendant

overcomes that burden and makes such a showing, he then must demontrate that

counsel’s failure prejudiced the outcome of the proceeding—in other words, that “there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding below would have been different.” Strickland, 466 U.S. at 694; see also

Puglisi v. United States, 586 F.3d 209, 215 (2d Cir. 2009).

       Here, Greene can meet neither of those prongs. Especially given the strong

evidence of guilt addressed above, his Rule 33 motion is denied.


       A.     Opening Statement

       As Greene correctly notes in his Rule 33 motion, his trial attorney largely pointed

the finger at Hodge in his opening statement. Hodge lived at the address where the first

package was delivered, and he personally accepted the delivery himself. See Docket

Item 157 at 8. The second package was delivered to the building where Greene lived,




                                              6
but Hodge’s mother also lived at that address. Id. at 9. So Hodge was connected to

both packages.

       Moreover, Hodge knew that the first package was on its way to him and

anxiously awaited its delivery. See id. at 10-11. In fact, he went to the post office three

times looking for the package the day before it was delivered. Id. at 10. What is more,

Hodge had a long track record of “over 30 prior arrests [and] over 20 prior convictions”

for, among other things, “fraud, lying, larceny, stealing, drug possession, [and]

possession with intent to distribute.” Id. at 12. So Hodge was the culprit, counsel

argued, but for some reason the government decided to prosecute Greene.

       At the conclusion of defense counsel’s opening statement, the government

indicated that while Hodge was on its witness list, the government did not plan to call

him. Id. at 20-21. The next day, defense counsel expressed his surprise that the

government was not planning to call Hodge; in fact, he said he “was blindsided

yesterday by the fact that they’re not going to” call Hodge as a witness. Docket Item

158 at 3-4. Defense counsel said that he was trying to locate Hodge and to serve him

with a subpoena to testify. Id. But despite counsel’s best efforts, and despite the

Court’s extending the trial to give counsel a few extra days to locate Hodge, those

efforts were unsuccessful. See, e.g., Docket Item 159 at 2, 74-75; Docket Item 160 at

2.

       Greene now argues that his counsel’s assuming that the government would call

Hodge and therefore failing to subpoena him sooner constituted ineffective assistance

and that counsel’s error prejudiced him. But in light of what actually transpired at trial,

his arguments miss the mark.



                                              7
       First, contrary to Greene’s suggestion, his trial attorney’s opening statement

never told the jury that Hodge would testify. See Docket Item 157 at 8-18. Although

defense counsel indeed pointed the finger at Hodge as being the reason that Greene

was innocently involved with the two packages, there was little else that he could have

done. The first package was delivered to Hodge who promptly gave it to Greene. The

second package was delivered to someone with Greene’s last name at Greene’s

residence. What is more, tracking information regarding both packages was found on

Greene’s phone. And during his interview, Greene told investigators that he simply was

doing Hodge a favor when he took the first package from him. So the only plausible

story that counsel could tell to defend his client was that Greene unwittingly became

involved to help Hodge. His opening statement telling that story certainly did not

constitute ineffective assistance of counsel.

       Greene argues that because his trial attorney made factual assertions in his

opening statement expecting Hodge to testify, Hodge’s failure to testify rendered his

attorney unable to “establish these claims with admissible evidence.” See Docket Item

163 at 19. The flaw in this argument is that Greene’s trial counsel indeed was able to

establish much—if not all—of what he asserted in his opening statement through the

government’s other witnesses. And that may actually have been more effective than if

Hodge had testified himself.

       For example, the postal inspector testified that the first package was addressed

to Hodge at 125 Kensington Avenue, Buffalo, New York, and that he handed the

package to someone he later learned to be Hodge at that address. Docket Item 158 at

71, 110, 116. Hodge appeared to be waiting for the package, the inspector said. Id. at



                                                8
110-111, 113. In fact, the DEA agent who was watching the delivery testified that

Hodge had acted “in an anxious manner” and that he had appeared to be “clearly

waiting for something.” Id. at 171. Moreover, the postal inspector testified that Hodge

had been at the post office the day before—three times—looking for the package. Id. at

119. After Hodge took delivery of the package, he went back into his house and

changed his shirt, giving the DEA agent who was watching the impression that Hodge

was “up to something.” Id. at 133-34.

      The same DEA agent testified that tracking information for the packages had

been sent not only to Greene’s phone but to Hodge’s as well. Id. at 8, 12, 28-29. He

admitted that the text messages between the California phone number and Greene’s

phone number mentioned Hodge. See, e.g., id. at 27-28. He conceded that Hodge and

Greene may well have been together when the text messages between Greene’s phone

and the California phone were sent and that it was “entirely possible” that Hodge simply

asked to use Greene’s phone so that Hodge could “search for these packages.” Id. at

54-55. Indeed, counsel even elicited from the DEA agent that Hodge’s mother lived in

the same building as the defendant—the location where the second package was

addressed. Id. at 51.

      Defense counsel also was able to establish through the government’s witnesses

that Hodge was not to be believed, one of the assertions that counsel made during his

opening statement. The DEA agent who detained Hodge after the first delivery testified

that Hodge was not truthful with the DEA or on other occasions when he was

interviewed. Id. at 183. In fact, counsel got the agent to admit that the government had

planned to call Hodge as a witness but decided not to. Docket Item 159 at 51.



                                            9
Although the DEA agent could not say why government attorneys chose not to call

Hodge, he acknowledged that Hodge “was a liar” and that he believed Hodge “to be a

liar” based on “inconsistent statements that [he had] made. Omissions that [he had]

made. Evasive natures regarding the whole nature of the investigation.” Id. at 51-52.

       The DEA agent also testified that Hodge had a very long criminal history that

included multiple felony convictions for criminal possession of narcotics with intent to

distribute, fraud, larceny, and other offenses that both implicated Hodge’s involvement

with drug trafficking and suggested his dishonesty. Id. at 42-43. And the agent

admitted that Hodge was the target of the investigation at the time of the first delivery

and before he had ever heard Greene’s name. Id. at 43.

       In sum, defense counsel was able to establish virtually all the assertions made in

his opening statement about Hodge through the government’s witnesses. In fact, at the

conclusion of the government’s case, the Court observed that defense counsel had

“gotten a lot out of the last witness” and wondered whether defense counsel might have

changed his mind about wanting to call Hodge. Id. at 74.

       In light of all that testimony about Hodge from the government’s own witnesses,

defense counsel may have had the best of both worlds: he was able to establish the

assertions he made in his opening statement, and he had an empty chair to blame as

the culprit. The fact that the jury nevertheless convicted Greene speaks more to the

weight of the evidence against him than to the fact that Hodge did not testify.

       B.     Failing to Make Objections

       Greene also argues that his attorney was ineffective when he failed to object to

certain inadmissible evidence. For example, he claims that his attorney should have



                                            10
requested the redaction of his admission during his “31 minute videotape[d]” interview

that he had previously been arrested “for drugs.” See Docket Item 163 at 21.

       The failure to lodge an objection is not ineffective assistance of counsel when

there might have been a reasonable strategic reason for it. See Morrison v. McRae,

2011 WL 1085306, at *6 (W.D.N.Y. Mar. 21, 2011). Here, that certainly appears to be

the case.

       As noted above, counsel sought to blame Hodge for Greene’s involvement with

the two packages, even suggesting that Hodge may have used Greene’s cell phone to

communicate with the California co-conspirator who apparently sent the packages to

Buffalo. That may well have been a wise strategic choice, but it opened the door to the

fact that Greene had a prior criminal charge against him. More specifically, the text

message exchange between Greene’s cell phone and the California cell phone

referenced the sender’s prior “case, phone conversations” in an effort to encourage

whoever was using the California cell phone to be more “discreet . . . when you talk.”

Government Exhibit 4a. Because defense counsel also established that Hodge had a

prior criminal record involving drugs, the prosecution correctly argued that it was entitled

to tell the jury that Greene also had a prior drug conviction; otherwise, there would be

no context for the possibility that Greene, and not Hodge, might have sent the text

message referring to “my case.” See id.; see also Docket Item 159 at 61-62.

       In fact, to avoid any prejudice to Greene from proof about his prior drug

convictions, the parties stipulated that Greene had previously been convicted of a crime

related to controlled substances. Id. at 63-64. After that stipulation was read to the jury,

to underscore his point, defense counsel had the DEA agent concede that while Greene



                                            11
admitted that the cell phones at issue were his phones, Greene “did not make any

statements or any admissions about who else may have used them at any point in

time.” Id. at 65.

       In other words, evidence of Greene’s prior drug conviction was necessary to

provide context for the text messages from Greene’s phone. That context was made

relevant by defense counsel’s strategic choice to blame Hodge and to suggest that the

text messages from Greene’s phone may well have been sent when Hodge was using

that phone with Greene’s permission. That strategic choice seems to have been a

sound one; indeed, as noted above, in light of the strong evidence implicating Greene,

defense counsel had few options other than to blame Hodge for Greene’s involvement.

For that reason, defense counsel was not ineffective in stipulating that Greene had a

prior conviction involving narcotics. Likewise, his failure to request that Greene’s

interview be redacted to remove his admission about his prior arrest “for drugs” was not

ineffective assistance. And even if it was, any error was harmless.

       Finally, Greene argues that his trial counsel provided ineffective assistance when

he failed to object to what Greene characterizes as improper “expert testimony” from

two government witnesses. See Docket Item 163 at 25-27. More specifically, he

argues that the case agent was permitted to give expert testimony even though he was

a fact witness and that the witness whom the government called as an expert gave

testimony that was unduly prejudicial. Both those arguments are unavailing.

       Greene first argues that his counsel should have objected to testimony by DEA

Special Agent David Turner, who testified as a lay witness. More specifically, Greene

contends that his counsel should have objected to Agent Turner’s testimony that text



                                            12
messages “indicated that [whoever were using the two cell phones] were involved in the

drug conspiracy together and that they ultimately might be relatives,” id. at 26-27

(quoting Docket Item 158 at 195), and that “Speed” was Hodge’s nickname, id. at 27;

see also Docket Item 159 at 12-13.

       With respect to the first contention, while Agent Turner’s testimony about whether

the text messages suggested involvement in a narcotics conspiracy may well have been

objectionable, it was a valid strategic choice for counsel to “decide[ ] not to draw

attention to this matter during direct examination, but instead attack the testimony on

cross examination.” See Eze v. Senkowski, 321 F.3d 110, 131 (2d Cir. 2003). For

example, defense counsel successfully elicited admissions on cross-examination that

the text-message terms “cook” and “fluffy”—which Agent Turner had testified were drug-

related—could also refer to “any number of [non-drug-related] things.” See Docket Item

159 at 71-73. And as noted above, counsel also suggested that Hodge—not Greene—

sent those text messages.

       Defense counsel’s decision not to object to testimony regarding Hodge’s

nickname, “Speed,” also was a valid strategic choice. As explained earlier, the

defense’s strategy was to point the finger at Hodge. Rather than objecting to the link

between the text messages and Hodge, defense counsel sought to distance Greene

from those text messages. Again, defense counsel elicited on cross-examination that it

was possible that Hodge used Greene’s phones. And defense counsel did successfully

object to other questions regarding the text messages, such as when Agent Turner

testified that the text messages were referring to “[t]he package.” See id. at 13




                                             13
(sustaining defense counsel’s objection that “what is this text message referring to?”

called for speculation). 1

       Greene also argues that his counsel should have objected to the testimony of

Special Agent Mark Falconetti—who testified as an expert witness—that a kilogram of

cocaine would sell in Buffalo for approximately $30,000 to $35,000. Docket Item 163 at

27-28. According to Greene, “such testimony served to bolster the self-serving

videotape statement of Agent Taylor, when he told the [d]efendant that the drugs found

in the package were worth $35,000.” Id. at 28. Thus, “[t]he reference to $35,000 only

served to inflame the jury against the [d]efendant.” Id.

       But the street value of narcotics is an appropriate subject for testimony by an

expert witness. See, e.g., United States v. Akinrosotu, 101 F.3d 1393 (Table), 1996 WL

414458, at *1 (2d Cir. Jul. 25, 1996); United States v. Yevakpor, 419 F. Supp. 2d 242,

254 (N.D.N.Y. 2006). And although the consistency between the value placed on the

package by the expert and another police officer may well have been harmful to

Greene’s case, “that does not equate with being unduly prejudicial, for purposes of

exclusion under [Federal Rule of Evidence] 403.” United States v. Fazio, No. S2 11 CR

873 KBF, 2012 WL 1203943, at *4 (S.D.N.Y. Apr. 11, 2012) (emphasis added), aff’d,

770 F.3d 160 (2d Cir. 2014); see also id. (explaining that while “[a]ll evidence which

tends to prove guilt could be characterized as prejudicial, . . . [t]o constitute ‘unduly

prejudicial,’ the prejudice that the defendants would suffer if the evidence is admitted




       1 The defendant also has not shown how his counsel’s failure to lodge either of
those objections ultimately harmed him given the evidence that those text messages
included tracking information about parcels that contained a kilogram and a half-
kilogram of cocaine.
                                              14
must substantially outweigh its probative value” (quoting Fed. R. Evid. 403)). Here, the

street value of the package was more probative than prejudicial and therefore did not

run afoul of Rule 403.

       For all those reasons, Greene’s trial counsel was not ineffective. And even if he

made some mistakes, those mistakes did not make a difference given the overwhelming

evidence of guilt. Greene’s Rule 33 motion is therefore denied.


                                      CONCLUSION


       The government presented strong evidence that Greene was involved with two

packages of cocaine sent from California to Buffalo. That evidence established both

Greene’s involvement in a drug conspiracy and his attempted possession of two

packages containing a total of a kilogram and a half of cocaine.

       In light of that strong evidence, defense counsel had little choice other than to

blame the person who actually received the first of those two packages and gave it to

the defendant. That trial strategy may have opened doors that defense counsel would

have preferred to remain closed, and it ultimately proved unsuccessful. But it did not fall

below the objectively reasonable standard that would make it ineffective assistance of

counsel. And even if it did, it would not have affected the result in this case given the

overwhelming evidence of Greene’s guilt.




                                            15
         Greene is not entitled to a judgment of acquittal, nor is he entitled to a new trial.

For all the above reasons, his Rule 29 motion is denied, and his Rule 33 motion is

denied as well.



         SO ORDERED.

Dated:          February 27, 2020
                Buffalo, New York


                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               16
